ADKINS, Justice.
This cause is a certified question pursuant to Fla.App. Rule 4.6, wherein the trial court certified to us for resolution the following question:
“Do the time periods established by Rule 3.191, R.Cr.P., commence when a juvenile is taken into custody as a result of conduct giving rise to a petition for delinquency where the juvenile court subsequently waives jurisdiction and transfers the juvenile to the criminal division of the circuit court for trial as if the juvenile were an adult?”
Since the certification of this question, we have rendered our decision in State v. Benton, 337 So.2d 797 (Fla.1976), which answers this question in the affirmative.
The order staying the proceedings of this cause until the decision was rendered in State v. Benton, supra, is hereby vacated.
It is so ordered.
OVERTON, C. J., BOYD, ENGLAND, SUNDBERG, HATCHETT and ROBERTS (Retired), JJ., concur.